Name: Council Implementing Decision 2012/37/CFSP of 23Ã January 2012 implementing Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2012-01-24

 24.1.2012 EN Official Journal of the European Union L 19/33 COUNCIL IMPLEMENTING DECISION 2012/37/CFSP of 23 January 2012 implementing Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria and repealing Decision 2011/273/CFSP (1) and in particular Article 21(1) thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP concerning restrictive measures against Syria. (2) In view of the gravity of the situation in Syria, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/782/CFSP, HAS ADOPTED THIS DECISION: Article 1 The persons and entities listed in the Annex to this Decision shall be added to the list set out in Annex I to Decision 2011/782/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 January 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56. ANNEX Persons and entities referred to in Article 1 Name Identifying information Reasons Date of listing 1. Brigadier General Jawdat Ibrahim Safi Commander of 154th Regiment Ordered troops to shoot at protestors in and around Damascus, including Mo'adamiyeh, Douma, Abasiyeh, Duma. 23.1.2012 2. Major General Muhammad Ali Durgham Commander in 4th Division Ordered troops to shoot at protestors in and around Damascus, including Mo'adamiyeh, Douma, Abasiyeh, Duma 23.1.2012 3. Major General Ramadan Mahmoud Ramadan Commander of 35th Special Forces Regiment Ordered troops to shoot protestors in Baniyas and Deraa 23.1.2012 4. Brigadier General Ahmed Yousef Jarad Commander of 132nd Brigade Ordered troops to shoot at protestors in Deraa, including the use of machine guns and anti-aircraft guns. 23.1.2012 5. Major General Naim Jasem Suleiman Commander of the 3rd Division Gave orders to troops to shoot protestors in Douma. 23.1.2012 6. Brigadier General Jihad Mohamed Sultan Commander of 65th Brigade Gave orders to troops to shoot protestors in Douma 23.1.2012 7. Major General Fo'ad Hamoudeh Commander of the military operations in Idlib Gave orders to troops to shoot protestors in Idlib at the beginning of September 2011 23.1.2012 8. Major General Bader Aqel Special Forces Commander Gave the soldiers orders to pick up the bodies and hand them over to the mukhabarat and responsible for the violence in Bukamal. 23.1.2012 9. Brigadier General Ghassan Afif Commander from the 45th Regiment Commander of military operations in Homs, Baniyas and Idlib 23.1.2012 10. Brigadier General Mohamed Maaruf Commander from the 45th Regiment Commander of military operations in Homs. Gave orders to shoot protestors in Homs. 23.1.2012 11. Brigadier General Yousef Ismail Commander of the 134th Brigade Gave orders to troops to shoot at houses and people on roofs during a funeral in Talbiseh for protesters killed the previous day. 23.1.2012 12. Brigadier General Jamal Yunes Commander of the 555th Regiment. Gave orders to troops to shoot at protestors in Mo'adamiyeh. 23.1.2012 13. Brigadier General Mohsin Makhlouf Gave orders to troops to shoot at protestors in Al-Herak. 23.1.2012 14. Brigadier General Ali Dawwa Gave orders to troops to shoot protestors in Al-Herak 23.1.2012 15. Brigadier General Mohamed Khaddor Commander of the 106th Brigade, Presidential Guard Gave orders to troops to beat the protesters with sticks and then arrest them. Responsible for repression of peaceful protestors in Douma. 23.1.2012 16. Major General Suheil Salman Hassan Commander of 5th Division Gave orders to troops to shoot at the protesters in Deraa Governorate. 23.1.2012 17. Wafiq Nasser Head of Suwayda Regional Branch (Department of Military Intelligence) As Head of the Suwayda branch of the Department for Military Intelligence, responsible for arbitrary detention and torture of detainees in Suwayda. 23.1.2012 18. Ahmed Dibe Head of Deraa Regional Branch (General Security Directorate) As Head of the Deraa Regional Branch of the General Security Directorate, responsible for arbitrary detention and torture of detainees in Deraa. 23.1.2012 19. Makhmoud al-Khattib Head of Investigative Branch (Political Security Directorate) As Head of the Investigative Branch of the Political Security Directorate, responsible for detention and torture of detainees. 23.1.2012 20. Mohamed Heikmat Ibrahim Head of Operations Branch (Political Security Directorate) As Head of the Operations Branch of the Political Security Directorate, responsible for detention and torture of detainees. 23.1.2012 21. Nasser Al-Ali Head of Deraa Regional Branch (Political Security Directorate) As Head of the Deraa Regional Branch of the Political Security Directorate, responsible for detention and torture of detainees. 23.1.2012 22. Mehran (orMahran) Khwanda Owner of transport company Qadmous Transport Co. Date of birth 11.05.1938 Passports: No 3298 858, expired 09.05.2004, No 001452904, expires 29.11.2011, No 006283523, expires 28.06.2017. Provides logistical support to violent repression of civilian population in areas of operation of pro-government militias involved in violence (shabihas). 23.1.2012 23. Industrial Bank Dar Al Muhanisen Building, 7th Floor, Maysaloun Street, P.O. Box 7572 Damascus, Syria. Tel: +963 11-222-8200. +963 11-222-7910 Fax: +963 11-222-8412 State-owned bank. Provides financial support to the regime. 23.1.2012 24. Popular Credit Bank Dar Al Muhanisen Building, 6th Floor, Maysaloun Street, Damascus, Syria. Tel: +963 11-222-7604. +963 11-221-8376 Fax: +963 11-221-0124 State-owned bank. Provides financial support to the regime. 23.1.2012 25. Saving Bank Syria-Damascus  Merjah  Al-Furat St. P.O. Box: 5467 Fax: 224 4909  245 3471 Tel: 222 8403 e-mail: s.bank@scs-net.org post-gm@net.sy State-owned bank. Provides financial support to the regime. 23.1.2012 26. Agricultural Cooperative Bank Agricultural Cooperative Bank Building, Damascus Tajhez, P.O. Box 4325, Damascus, Syria. Tel: +963 11-221-3462; +963 11-222-1393 Fax: +963 11-224-1261 Website: www.agrobank.org State-owned bank. Provides financial support to the regime. 23.1.2012 27. Syrian Lebanese Commercial Bank Syrian Lebanese Commercial Bank Building, 6th Floor, Makdessi Street, Hamra, P.O. Box 11-8701, Beirut, Lebanaon. Tel: +961 1-741666 Fax: +961 1-738228; +961 1-753215; +961 1-736629 Website: www.slcb.com.lb Subsidiary of the Commercial Bank of Syria already listed. Provides financial support to the regime. 23.1.2012 28. Deir ez-Zur Petroleum Company Dar Al Saadi Building 1st, 5th, and 6th Floor Zillat Street Mazza Area P.O. Box 9120 Damascus Syria Tel: +963 11-662-1175; +963 11-662-1400 Fax: +963 11-662-1848 Joint venture of GPC. Provides financial support to the regime. 23.1.2012 29. Ebla Petroleum Company Head Office Mazzeh Villat Ghabia Dar Es Saada 16 Damascus, Syria Tel: +963 116691100 P.O. Box 9120 Joint venture of GPC. Provides financial support to the regime. 23.1.2012 30. Dijla Petroleum Company Building No. 653  1st Floor, Daraa Highway, P.O. Box 81, Damascus, Syria Joint venture of GPC. Provides financial support to the regime. 23.1.2012